Citation Nr: 1125656	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-00 574	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois



THE ISSUE

Entitlement to higher ratings for postoperative residuals of a right knee lateral meniscectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision, by the Seattle, Washington RO, which denied the Veteran's claim for a rating in excess of 10 percent for postoperative residuals of a lateral meniscectomy of the right knee.  During the pendency of the appeal, by a January 2007 rating decision, the RO granted a separate 10 percent rating for right knee arthritis as one of the residuals of the meniscectomy.  

In October 2010, the Board remanded the case to the RO for further evidentiary development.  In April 2011, the VA Appeals Management Center (AMC) issued a decision that granted service connection for osteoarthritis of the right knee and assigned a separate 10 percent rating based on limitation of flexion.  The previously assigned 10 percent rating for arthritis was re-characterized as a disability manifested by limitation of extension of the knee.  The result is that the Veteran has been awarded 3 separate 10 percent ratings for the right knee--one based on symptoms due to cartilage removal, one based on limitation of flexion due to arthritis, and one based on limitation of extension due to arthritis.  Because the issue earlier developed for the Board's review was entitlement to increased compensation for all residuals of the meniscectomy, the appeal now encompasses the question of entitlement to higher ratings for each right knee disability.  


REMAND

Pursuant to the October 2010 Board remand, the Veteran was afforded a VA examination in November 2010.  At that time, the examiner noted that the Veteran had been scheduled for a right knee arthroplasty.  In a statement in support of claim (VA Form 21-4138), dated in November 2010, the Veteran indicated he was schedule for a knee replacement in January 2011.  Nevertheless, the agency of original jurisdiction (AOJ), when it took action in April 2011, did not seek information or records relating to the surgery.  Records of such an event cannot be said to be irrelevant to the question of entitlement to a higher rating for right knee disability.  Consequently, another remand is required to obtain such information.

The Board also notes that the Veteran, in his November 2010 statement, indicated that he had recently received a rating decision with respect to his appeal.  Whether he was referring to the Board's October 2010 remand or some other action is not clear.  Because the Board is aware that the AOJ often maintains a file separate from the one forwarded to the Board and sometimes undertakes evidentiary development and adjudicatory action even while the claims file is at the Board, the AOJ should determine whether a rating action was taken during the time the file was pending before the Board in about September or October 2010. 

In addition, the Board notes that the Veteran was previously represented by The American Legion (as reflected in a January 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In April 2011, the Veteran submitted a signed VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.  However, the Disabled American Veterans was not offered an opportunity to complete a VA Form 646 in connection with this appeal.  In order to preserve the Veteran's due process rights, the Veteran's current representative should be provided an opportunity to complete a VA Form 646 or its equivalent prior to return of the case to the Board.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should contact the Veteran to obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his right knee disability since November 2010.  In particular, the AOJ should obtain all medical records associated with any right knee replacement surgery performed in about January 2011.  After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

The AOJ should also ascertain whether any rating action was taken on any issue pertaining to the right knee after the January 2007 decision and before January 2011.  The search should include any temporary folder maintained at the AMC or RO.  If any decision is found, all documents associated therewith should be transferred to the claims file.

2.  If the Veteran has not undergone a total right knee replacement, he should thereafter be afforded a VA orthopedic examination to determine the current severity of his right knee disorder.  (If a total right knee replacement has been accomplished, the AOJ should evaluate the disability in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides for a total rating for one year following implantation.)  All findings should be reported in detail.  The examiner should specifically address the following:

a) Report the veteran's range of motion of the right knee in degrees.

b) State whether there is evidence of lateral instability or subluxation of the right knee and if so, the degree of such instability and/or subluxation should be discussed.  In addressing this question, the examiner should specifically address the Veteran's complaints of giving way of the knee and his use of a cane.  In other words, the examiner should address whether the Veteran could experience instability or subluxation of the knee even in the absence of objective medical evidence showing instability and/or subluxation, and if so, the level of severity should be addressed-whether such disability is "slight," "moderate," or "severe."  

c) State whether the Veteran exhibits pain, weakened movement, excess fatigability, incoordination, or flare-ups of symptoms attributable to the service-connected right knee problems.  All functional losses identified due to such problems should be equated to a degree of additional motion lost (beyond that shown clinically).  This should be done both in terms of loss of flexion and loss of extension.

3.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the rating questions on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted. The SSOC must provide reasons and bases for the decisions reached.  

5.  Thereafter, prior to recertification, in accordance with applicable procedure, the Veteran's current representative must be provided an opportunity to submit a VA Form 646 or its equivalent.  All efforts made should be documented and incorporated into the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

